Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“a controller configured to control operation of at least one of the exhaust gas valve or the exhaust gas spray nozzle, based on the information on the exhaust gases acquired by the exhaust gas sensor, wherein the controller is configured to: when a pressure in the buffer tank is higher than or equal to a reference pressure, control the exhaust gas valve to close and the exhaust gas spray nozzle to regulate an amount of the exhaust gases sprayed into the cylinder; and when the pressure in the buffer tank is lower than the reference pressure, control the exhaust gas valve to regulate an amount of the exhaust gases flowing into the intake manifold of the engine” in claim 1, and
“determining a pressure inside of the buffer tank through a pressure sensor, when the pressure in the buffer tank is higher than or equal to a reference pressure, controlling an exhaust gas valve to close and an exhaust gas spray nozzle to regulate an amount of the exhaust gases sprayed into a cylinder of the engine; when the pressure in the buffer tank is lower than the reference pressure, controlling the exhaust gas valve to regulate an amount of the exhaust gases flowing into an intake manifold of the engine; and controlling operation of at least one of the exhaust gas valve or the exhaust gas spray nozzle, based on the information on the exhaust gases acquired by the exhaust gas sensor, wherein the exhaust gas valve is disposed between the buffer tank and the intake manifold of the engine, and wherein the exhaust gas spray nozzle is configured to spray the exhaust gases stored in the buffer tank into the cylinder of the engine” in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747